UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6245



JAMES EDWARD BLUNT,

                                            Petitioner - Appellant,

          versus

WARDEN, NOTTOWAY CORRECTIONAL CENTER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1715-AM)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James Edward Blunt, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal; to the extent that a certificate of appealability is re-
quired, we deny such a certificate.We dismiss the appeal on the

reasoning of the district court. Blunt v. Warden, No. CA-95-1715-AM
(E.D. Va. Feb. 1, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2